Citation Nr: 1105684	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to September 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims.

The Veteran had requested a video conference hearing before the 
Board.  See VA Form 9, Appeal to the Board, received in July 
2007.  The record reflects the Veteran was scheduled for a video 
conference hearing in August 2009 and that he failed to appear to 
the hearing.  Neither the Veteran nor his representative has 
provided good cause for the failure to appear for the hearing.  
Thus, the hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).


FINDINGS OF FACT

1.  There is no competent and credible evidence of a disease or 
injury to the Veteran's spine in service.

2.  There is no competent evidence that tinnitus had its onset in 
service.

3.  There is no competent and credible evidence of a nexus 
between either a post service low back disability or tinnitus and 
service.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in August 2006 of 
the information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  VA also informed the Veteran of how 
disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant, including obtaining 
VA treatment records.  As noted above, the Veteran indicated he 
wanted a hearing before the Board, a hearing was scheduled, but 
he failed to appear.  VA did not provide the Veteran with 
examinations in connection with his claims involving the low back 
disability and tinnitus.  In disability compensation claims, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VA Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
(3) an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the VA 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).

The Board concludes that there is no competent and credible 
evidence of an in-service disease or injury involving the low 
back and the ears.  The Veteran has not stated why he believes 
service connection is warranted for tinnitus, to include any 
allegation that the disorder had its onset in service.  As to the 
low back, the Veteran has reported to VA medical professionals 
that he injured his low back when he hit his head on a ladder 
while serving on a submarine.  See July 2006 VA treatment 
records.  However, he has also alleged that his back disability 
began in 2005.  See November 2006 VA treatment records.  Thus, 
there are inconsistent statements as to the onset of the low back 
disability.  The Veteran filed claims for service connection for 
disabilities other than a low back disability in 2004, which 
lends credence to his report to VA medical professionals that his 
back pain began in 2005.  Stated differently, if the Veteran had 
a chronic low back disability since service discharge 1998, he 
would have included a claim for entitlement to service connection 
for a low back disability when he submitted an initial 
application for compensation benefits in 2004.  Thus, the Board 
concludes that there is no credible evidence of an inservice low 
back injury or ringing in the ears.  

Because there is no credible event, injury, or disease in service 
pertaining to either the Veteran's low back or ears, see element 
(2) above, there is no obligation to provide the Veteran with a 
VA examination.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(where Board makes finding that lay evidence regarding in-service 
event or injury is not credible, VA examination is not required).  

The Board finds the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of entitlement to service connection, 
there must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's claim for entitlement to service connection for a 
low back disability seems to be based upon an allegation that he 
sustained an injury to his head in service, which he alleges 
caused a low back disability.  As to tinnitus, the Veteran has 
made no allegation as to when ringing in the ears started, to 
include what caused tinnitus.  The statements the Veteran has 
submitted to VA have not assisted in determining his contentions.  
On the VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in July 2006, when ask what disabilities he was 
claiming, the Veteran listed "Back" and "Tinnitus," but did 
not indicate when his disability began, when he was treated, or 
what doctor or facility treated him.  In other words, he left 
those questions blank for both disabilities.  In his notice of 
disagreement, he stated, "I do not agree with your decision on 
my back and the tinnitus."  In the VA Form 9, Appeal to the 
Board, he checked off the box stating he wanted to appeal all 
issues listed in the statement of the case.  In none of the 
statements received has the appellant explained why he believes 
service connection for either a low back disability or tinnitus 
is warranted.  

There is some evidence in the VA treatment records as to why the 
Veteran believes his low back disability is attributable to 
service.  He reported having injured his back in 1998/1999 when 
he was hit his head while coming up a ladder on a submarine.  See 
July 2006 VA treatment records.  He has also reported the onset 
of his low back pain as being in 2005.  See November 2006 VA 
treatment records.  The Board will address this when considering 
that claim.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for a low back disability and tinnitus.  As 
to the low back disability, the Veteran reported to VA medical 
professionals that he had injured his back in 1998, while on a 
submarine.  However, he also alleged that the onset of his low 
back pain had begun in 2005.  The Board finds that the 
allegations that the onset of his low back pain starting in 2005 
to be more credible.  The Veteran first filed claims of 
entitlement to service connection in 2004, which did not include 
a low back disability.  The Board finds that if the Veteran has 
had a low back disability since 1998 as he currently alleges, he 
would have sought service connection for that disability in 2004.  
His silence in 2004, when otherwise providing information having 
the purpose of advancing a claim, constitutes negative evidence, 
which weighs against a finding that the Veteran's low back 
disability had its onset in service.  

The Veteran clearly has a current low back disability; however, 
there is no competent evidence of a nexus between the low back 
disability and service.  To the extent that the Veteran has 
claimed that the low back disability started in service, the 
Board rejects that allegation for the reasons provided above.  
Therefore, there is no competent and credible evidence of an 
inservice disease or injury or a nexus between the low back 
disability and service. 

As to tinnitus, the Veteran is competent to state he has ringing 
in the ears.  There is, however, no evidence in the claims file 
as to when the Veteran asserts his tinnitus began.  Like the back 
disability, the Veteran did not seek service connection for 
tinnitus when he filed his compensation claims in 2004.  The 
Veteran's allegations are sufficient to establish current ringing 
in the ears; however, they are not sufficient to establish the 
existence of an in-service disease or injury or a continuity of 
symptomatology, particularly when he has not provided any lay 
statements as either time period.  Therefore, there is no 
competent and credible evidence of a nexus between tinnitus and 
service. 

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, as a preponderance of the evidence is against 
the claims for entitlement to service connection for a low back 
disability and tinnitus, this rule does not apply, and the claims 
must be denied.




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for tinnitus is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


